DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “a first bending stress” but do not provide a definition for this term. It is not clear from the language of the claim whether “a first bending stress” is referring to the bending stress of the first area (i.e., that the first area has a single bending stress, referred to as a “first bending stress”) or whether the term means that the first area has more than one bending stress and one of them is greater than the average bending stress for the bending area as a whole. While the term “bending stress” is interpreted to mean the stress an area undergoes when bending, it is not clear what is meant by this term from the language of the claim and the specification does not provide a definition of the term. Therefore, claims 1-15 are indefinite. For the purposes of examination, the “a first bending stress” will be interpreted to mean that the first area has a bending stress and it is referred to as a “first bending stress.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0124937, “Choi”) in view of Lee et al. (US 10,170,505, “Lee”).
Regarding claims 1, Choi teaches a display device comprising a substrate (display including flexible substrate layer, [0046]) having first and second flat regions (see, e.g., Fig. 1, [0045], [0046]) spaced apart by a bending or bendable region ([0048], Fig. 1). Choi teaches that the device has a display layers on the substrate corresponding to the flat areas ([0045], e.g., Fig. 2, display panel 10). Choi teaches that the display panel includes a flexible substrate layer and that there are cavities located on the underside and including material that may be considered to be a “passivation layer” (e.g., layers 41, 42, Fig. 2, [0048]). Choi additionally teaches the inclusion of layers over the substrate layer (i.e., on the first side of the substrate layer, see [0069], e.g., hard coat or encapsulation layer). 
    PNG
    media_image1.png
    562
    758
    media_image1.png
    Greyscale
	Choi fails to specifically teach the cavities or grooves are provided having different densities in different areas. In the same field of endeavor of flexible or bendable display devices (col. 2 lines 10-40), Lee teaches that it is known to provide a bendable region in a bendable display apparatus wherein the density of openings or grooves is greater towards the center of bendable region in order that the interior of the bending region is more easily bendable (i.e., has a lower bending stress) while the bending region towards the substrate may be configured to provide more support to the substrate (col. 20 lines 10-65 and see Fig. 18). It therefore would have been obvious to have adjusted the grooves or openings in the bending material of Choi as taught by Lee such that the density of openings or grooves is greater towards the center of bendable region in order that the interior of the bending region is more easily bendable (i.e., has a lower bending stress) while the bending region towards the substrate may be configured to provide more support to the substrate (col. 20 lines 10-65 and see Fig. 18).
    PNG
    media_image2.png
    348
    578
    media_image2.png
    Greyscale
	Choi further fails to specifically teach that the bending stress in the first area, corresponding to the bendable region area having a density of cavities less than the average density of cavities for the bendable region itself, is greater than an average bending stress of the substrate in the bendable region. However, because the bendable openings or grooves would have a greater density toward the middle of the bending region (i.e., away from the first flat region; it is noted that the density of holes would increase and decrease across the area), it would be expected to have a bending stress that increases moving away from the first flat region as well (see Lee Fig. 18, col. 20 lines 10-65). 
Regarding claim 2, modified Choi further teaches that its passivation layer would have a continuous thickness throughout the bendable region (i.e., layers applied continuously as a part of the display device, see [0069], e.g., hard coat or encapsulation layer). Further, because the bendable slits or grooves would have a greater density moving away from the first flat region (i.e., past the middle point and toward the second flat portion), they would be expected to have a bending stress that increases moving away from the first flat region as well (see, e.g., Lee, Fig. 18). 
Regarding claim 3, modified Choi additionally teaches that the first flat portion and second flat portion may be separated by an intermediate region that does not have cavities or openings therein and thus has a lower density of cavities than the bending portion adjacent to the first flat area (see Fig. 17, first and second flat portions 32, and intermediate flat portion separating bending adjacent regions 40). The bending stress in the intermediate region would therefore be greater than that in the adjacent regions (and therefore greater than the average bending stress over the entire bending area). Modified Choi additionally teaches that the first adjacent region has a greater density of cavities and therefore would have a bending stress less than the intermediate region and less than the average for entire bending area (see, e.g., Choi Fig. 17, region 40 and see Lee Fig. 18).  
Regarding claim 4, Choi teaches that the intermediate region does not have cavities and therefore the depth of the cavities in the first adjacent region is greater than the depth of the cavities in the intermediate region (see, e.g., Choi Fig. 17). 
Regarding claims 5 and 6, Choi fails to specifically teach that the intermediate region comprises cavities, however Lee teaches that it is known to provide layers with cavities or openings in order to provide them with flexibility and to adjust the density of openings in the bending areas so as to make the center or interior of a region more easily bendable (col. 20 lines 10-65 and see Fig. 18). It therefore would have been obvious to have adjusted the grooves or openings (or density or size thereof) in the intermediate material of such that the density of openings to be greater or lesser towards the center of intermediate region in order to adjust the flexibility of the interior of the bending region (i.e., in order to effect a greater or lower bending stress; col. 20 lines 10-65 and see Fig. 18).
Regarding claims 7 and 8, modified Choi additionally teaches that the shapes of the openings is not particularly limited and may be bar-shaped or circular and may extend in a direction perpendicular to the arrangement of the first and second flat regions (see Choi, [0010]; and see Lee col. 20 lines 45-65 and see Fig. 18).

Claim(s) 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee, as applied to claim 1, above, and further in view of Sung et al. (US 2017/0358772, “Sung”).
Regarding claims 9 and 12, modified Choi additionally teaches that the first flat portion and second flat portion may be separated by an intermediate region that does not have cavities or openings therein and thus has a lower density of cavities than the bending portion adjacent to the first flat area (see Fig. 17, first and second flat portions 32, and intermediate flat portion separating bending adjacent regions 40).	While Choi teaches the inclusion of various films that would be present over the bending areas that may correspond to the first passivation layer, Choi fails to specifically teach that the thickness of the first passivation layer is greater or lesser in the first adjacent region (or first bending region) than at the intermediate region. However, in the same field of endeavor of bendable display devices ([0005]), Sung teaches to include a larger thickness on bendable film forming grooves (see burrs formed on lower surface of bendable films, Figs. 8, 18, and 19, [0116] – [0118]). Sung teaches that burr features are at least a result of forming cavities or grooves with a laser beam, which can be useful in forming a bending area that is easily bent and has a small radius of curvature ([0005], [0011], [0012], [0016], [0117]). Such features would have at least one thickness in the intermediate region that are both larger and smaller than a thickness in the first adjacent region, thus reading on the limitations of claims 9 and 12 (see Sung Fig. 8). It would have been obvious to have used the method of Sung to create the grooves in the bending areas of modified Choi in order to provide the device with a bending area that is easily bent and has a small radius of curvature ([0005], [0011], [0012], [0016], [0117]).
Regarding claim 13, modified Choi additionally teaches that the first flat portion and second flat portion may be separated by an intermediate region that does not have cavities or openings therein and thus has a lower density of cavities than the bending portion adjacent to the first flat area (see Fig. 17, first and second flat portions 32, and intermediate flat portion separating bending adjacent regions 40). The bending stress in the intermediate region would therefore be greater than that in the adjacent regions (and therefore greater than the average bending stress over the entire bending area). Modified Choi additionally teaches that the first adjacent region has a greater density of cavities and therefore would have a bending stress less than the intermediate region and less than the average for entire bending area (see, e.g., Choi Fig. 17, region 40 and see Lee Fig. 18).  Further, the area of the intermediate region may be less than that of the first and second adjacent regions (see, e.g., Fig. 18, [0093]). 
Regarding claim 14, Choi additionally teaches that the density of cavities in the first adjacent region may be uniform (e.g., see Choi Fig. 17). While Choi fails to specifically teach that the intermediate region comprises cavities, Lee teaches that it is known to provide layers with cavities or openings in order to provide them with flexibility and to adjust the density of openings in the bending areas so as to make the center or interior of a region more easily bendable (col. 20 lines 10-65 and see Fig. 18). It therefore would have been obvious to have adjusted the grooves or openings in the intermediate material such that the density of openings is greater or lesser towards the center of intermediate region in order to adjust the how bendable the intermediate region is in different areas (Lee, col. 20 lines 10-65 and see Fig. 18). The intermediate region would therefore have a density of cavities that at least increased towards the first adjacent area (see Lee Fig. 18).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee in view of Sung, as applied to claim 9, above, and further in view of Kishimoto et al. (US 2018/0047938, “Kishimoto”).
Regarding claim 10, modified Choi fails to specifically teach that the area of the intermediate region is greater than the area of first and second adjacent regions. However, in the same field of endeavor of bendable devices ([0003], [0004]), Kishimoto teaches that it is known to provide a display region between two bending regions in addition to flat side display regions in order provide a user with additional viewing areas on the device (see Kishimoto Fig. 2A, 2B, [0078]). It therefore would have been obvious to have enlarged the central region of Choi (i.e., Fig. 17, region 31) that corresponds to the claimed intermediate area in order to provide a user with additional viewing areas on the device (see Kishimoto Fig. 2A, 2B, [0078]).
Regarding claim 11, modified Choi additionally teaches that the first adjacent region may have cavities that increase in density in a direction toward the first flat region (see Lee Fig. 18). While Choi fails to specifically teach that the intermediate region comprises cavities, Lee teaches that it is known to provide layers with cavities or openings in order to provide them with flexibility and to adjust the density of openings in the bending areas so as to make the center or interior of a region more easily bendable (col. 20 lines 10-65 and see Fig. 18). It therefore would have been obvious to have adjusted the grooves or openings in the intermediate material of such that the density of openings is greater towards the center of intermediate region in order that the interior of the bending region is more easily bendable (i.e., has a lower bending stress) while the bending region towards the areas corresponding to the first and second adjacent areas may be configured with fewer openings so as to provide more support to those layers and to the substrate layers (col. 20 lines 10-65 and see Fig. 18). The Examiner additionally notes that claims 9-11 do not specifically require the intermediate region to have a cavities.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0124937, “Choi”) in view of Lee et al. (US 10,170,505, “Lee”) in view of Zhang et al. (US 2019/0082528, “Zhang”). 
Regarding claim 15, Choi teaches a display device comprising a substrate (display including flexible substrate layer, [0046]) having first and second flat regions (see, e.g., Fig. 1, [0045], [0046]) spaced apart by a bending or bendable region ([0048], Fig. 1). Choi teaches that the device has a display layers on the substrate corresponding to the flat areas ([0045], e.g., Fig. 2, display panel 10). Choi teaches that the display panel includes a flexible substrate layer and that there are cavities located on the underside and including material that may be considered to be a “passivation layer” (e.g., layers 41, 42, Fig. 2, [0048]). Choi additionally teaches the inclusion of layers over the substrate layer (i.e., on the first side of the substrate layer, see [0069], e.g., hard coat or encapsulation layer). 	Choi fails to specifically teach the cavities or grooves are provided having different densities in different areas. In the same field of endeavor of flexible or bendable display devices (col. 2 lines 10-40), Lee teaches that it is known to provide a bendable region in a bendable display apparatus wherein the density of openings or grooves is greater towards the center of bendable region in order that the interior of the bending region is more easily bendable (i.e., has a lower bending stress) while the bending region towards the substrate may be configured to provide more support to the substrate (col. 20 lines 10-65 and see Fig. 18). It therefore would have been obvious to have adjusted the grooves or openings in the bending material of Choi as taught by Lee such that the density of openings or grooves is greater towards the center of bendable region in order that the interior of the bending region is more easily bendable (i.e., has a lower bending stress) while the bending region towards the substrate may be configured to provide more support to the substrate (col. 20 lines 10-65 and see Fig. 18).	Choi further fails to specifically teach that the bending stress in the first area, corresponding to the bendable region area having a density of cavities less than the average density of cavities for the bendable region itself, is greater than an average bending stress of the substrate int eh bendable region. However, because the bendable openings or grooves would have a greater density toward the middle of the bending region (i.e., away from the first flat region), it would be expected to have a bending stress that increases moving away from the first flat region as well (see Lee Fig. 18, col. 20 lines 10-65). 	Modified Choi fails to specifically teach that the depth of the first cavities in the first region is less than the average depth of the cavities. However, in the same field of endeavor of bendable displays ([0004], [0005]), Zhang teaches that it is known to vary the depth of grooves meant to accommodate bending of a display (see Figs. 5 and 6, [0082]; see also Fig. 17 wherein a bending section has grooves having different heights, [0105] – [0108], teaching that providing different heights for bending teeth may help avoid stress when bending). It therefore would have been obvious to have adjusted the depth of the grooves in the first region of the display of Choi, including having some having a depth less than the average depth, depending on the desired bending properties in order to more successfully avoid stresses concentrating on a single point in the bending area (e.g., [0107], [0108]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782